DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 28 October 2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should begin with “A roller …” or similar. Each claim must be the object of a sentence staring with “I (or we) claim,” “The invention claimed is” (or the equivalent. See MPEP §608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, it is unclear whether the “at least one cut” recited in claim 2 is the same as the “at least one cut” recited in claim 1.
Regarding claims 6 and 7, the phrase "for example" in claim 6 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13 and 14, the phrase "for example" in claim 13 renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 6,626,427 B2).
Regarding claim 1, Choi discloses a roller for guiding a sheet by friction, the roller having: a contact surface 114 designed to be in contact with the sheet, the contact surface having, overall, a shape of revolution when the roller is at rest, a central portion 106 configured to mechanically connect the roller to a rotating drive element 75, and a deformation portion 120 located between the contact surface and the central portion, the deformation portion being configured to deform elastically when the roller guides the sheet by friction, characterized in that the deformation portion comprises at least one cut 118 extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment. See, e.g., Figs. 2 and 3.
Regarding claim 2, Choi discloses the roller of claim 1, in which the deformation portion comprises an outer crown 114 and multiple connecting 
Regarding claim 3, Choi discloses the roller of claim 2, in which multiple connecting members are formed by spring blades 120.
Regarding claim 4, Choi discloses the roller of claim 2, comprising cutouts located respectively between two consecutive connecting members. See Fig. 3, shown below and annotated.

    PNG
    media_image1.png
    319
    617
    media_image1.png
    Greyscale

Regarding claim 5, Choi discloses the roller of claim 1, in which the contact surface 114 is, overall, in the shape of a cylinder. See col. 5, lines 13 – 41.
Regarding claim 6, Choi discloses the roller of claim 1, in which the number of cuts 118 is greater than or equal to two. See Fig. 2.

Regarding claim 8, Choi discloses the roller of claim 1, in which at least one cut 118 is configured such that the intersection of the cut with the contact surface forms a segment that is straight and parallel to the axis of revolution of the contact surface 114. See col. 5, lines 13 – 41.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US 7,445,208 B2) in view of Choi.
Regarding claim 13, Onodera discloses a conveying device, for conveying, by friction, sheets, the conveying device comprising an end stop 34 and multiple rollers (31,32,33), the rollers being inclined so as to guide and align each sheet against the end stop. Onodera lacks the disclosure of the multiple rollers being the rollers as claimed in claim 1. Choi teaches the use of the rollers as claimed in claim 1, in order to reliably feed sheets of different weights. See Choi, abstract. Therefore, it would have been obvious 
Regarding claim 14, the device of Onodera as modified by Choi comprises the conveying device of claim 13, comprising at least two pairs of rollers, each pair (Onodera, 31,32,33) of rollers including an upper roller and a lower roller that are arranged face-to-face so as to grip a sheet between them, the conveying device further comprising a rotating drive element (see Onodera, Fig. 2) which is secured to the central portion of at least one of the rollers of each pair of rollers such that the rotating drive element can transmit a torque to at least one of the rollers of each pair of rollers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759